BISTLINE, Justice,
dissenting.
As pointed out in the Court’s opinion, the first and underlying issue is whether the College Park property is or is not “served” within the contemplation of the statute. While I could, perhaps, join the opinion as written, it does not dispose of Pioneer’s contention that we should be persuaded by language in Preis v. Idaho Irrigation Co., Ltd., 37 Idaho 109, at 114, 215 P. 466, at 467 (1923):
“Our attention has been called to no law of this state making the person, association, or corporation furnishing water responsible for its distribution among the users through a community ditch. When it has turned into such ditch the aggregate amount of water required by the users, its responsibility is ended.” (Citing Collins v. Twin Falls Water Company, 28 Idaho 1, 152 P. 200.)
The argument as I understand it is that the testimony of Melvin Lewis, Caldwell City Engineer, establishes that Pioneer’s function is to deliver the water to the contracted place where it is picked up by the Caldwell Municipal Irrigation System for further delivery.
Thus, it seems to me that there is merit in Pioneer’s contention that the court below erred in denying its motion to amend Finding of Fact No. 3, from which it would follow that College Park was “served” within the contemplation of the statutory language. Although it does not appear in the Court’s opinion, counsel for Pioneer in his closing argument made an excellent explanatory presentation of the system by which water is taken from the weir and distributed, the essence of which was extremely persuasive that College Park was indeed served.